DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thum (US 1,414,604).
Thum discloses a dental cleaning tool comprising a handle(10) defining a longitudinal axis of the dental cleaning tool; a floss holder (12) having at least one strand of floss (19) coupled thereto; a toothpick (13) spaced from the floss holder such that the handle is disposed between the toothpick and the floss holder; and a pivotable dental tool (21) pivotably coupled to the handle, the pivotable dental tool being selectively moveable between a first, stow position (Figure 1) and a second, use position (Figure 2) about a pivot axis perpendicular to the longitudinal axis of the handle. 

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chodorow (US 2015/0305840).
Chodorow discloses a dental cleaning tool comprising a handle (200) defining a longitudinal axis of the dental cleaning tool; a floss holder (102) having at least one strand of floss coupled thereto; a toothpick (208) spaced from the floss holder such that the handle is disposed between the toothpick and the floss holder; and a detachable dental tool (134) selectively moveable between a first, stow position (Figure 2) in which the detachable dental tool is removably coupled to the handle and a second, use position, wherein the detachable dental tool comprises an engagement member (206) configured to engage with a cutout (402) defined on the handle to secure the detachable dental tool in the first, stow position (see Figure 2). The engagement member includes at least one projection (206) projecting from the detachable dental tool, and the at least one projection engages the cutout to secure the detachable dental tool in the first, stow position (see Figure 2). The detachable dental tool is oriented parallel to the longitudinal axis of the handle in the first, stow position (see Figure 2). The detachable dental tool projects from a side wall of the handle when the detachable dental tool is in the first, stow position (see Figure 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwimpfer et al. (US 2016/0067021) in view of Thum (US 1,414,604).
 Zwimpfer et al. disclose a dental cleaning tool comprising a handle (122) defining a longitudinal axis of the dental cleaning tool; a floss holder (123) having at least one strand of floss (124) coupled thereto; a dental tool (128) spaced from the floss holder such that the handle is disposed between the toothpick and the floss holder; and a pivotable dental tool (127) pivotably coupled to the handle, the pivotable dental tool being selectively moveable between a first, stow position (Figure 25A) and a second, use position about a pivot axis perpendicular to the longitudinal axis of the handle (see Figure 25A). The pivotable dental tool (127) pivots between the first, stow position and the second, use position about a living hinge (132) that defines the pivot axis of the pivotable dental tool (paragraph 529). The handle (122) defines a through opening therethrough, and wherein the pivotable dental tool is positioned within the through opening in the first, stow position (see Figure 25A). The living hinge (132) is defined at a first end of the pivotable dental tool proximate a first end of the through opening (see Figure 25A). The handle (102) comprises an end wall (102) and the end wall defines a notch therein (see Figures 24a). The living hinge (112) is defined at a first end of the pivotable dental tool proximate a first end of the notch (see Figure 24a). The pivotable dental tool comprises an engagement member (109)configured to selectively engage with the handle (110) when the pivotable dental tool is in the second, use position (see Figure 24a). The engagement member includes at least one projection (109) projecting from the pivotable dental tool, the handle defines a cutout (110) therein, and the at least one projection engages the cutout when the pivotable dental tool is in the second, use position (see Figures 24a). The pivotable dental tool pivots about 180° between the first, stow position and the second, use position (see Figures 24-25). The .

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thum (US 1,414,604) in view of Crisp (US 2011/0132392).
Thum discloses the claimed invention except for the dental tool being detachable and removably coupled to the handle with an engagement member configured to engage with a cutout defined on the handle to secure the detachable dental tool in the stow position. Crips teaches a dental tool (39) wherein the dental tool is detachable and removably coupled to the handle with an engagement member (39c) configured to engage with a cutout defined on the handle to secure the detachable dental tool in the stow position (see Figures 30-50).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have the dental tool of Thum be removably attached as taught by Crips to allow the user the ability to use it independently or attached to the device. Regarding claim 15, the detachable dental tool is coupled to the handle in the second use position parallel to the longitudinal axis (see Figure 46; Crisp).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
6/10/2021